Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 4-9 and 14-19 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 6/23/20 has been considered.  An initialed copy is enclosed.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4-9 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 4  requires a first antibody which specifically binds to Dps and a second antibody which specifically binds Dps and wherein the first antibody or second antibody  or both is a monoclonal antibody which comprises a VL and VH, wherein said VL comprises LCDR1 (SEQ ID NO: 1), LCDR2 (SEQ ID NO: 2); LCDR3 (SEQ ID NO: 3),  and the VH comprises HCDR1 (SEQ ID NO: 4), HCDR2 (SEQ ID NO: 5); HCDR3 (SEQ ID NO: 6) and specifically binds Dps of Campylobacter coli and/or C. jejuni.
Claim 4 in one embodiment does not require that either of the first antibody or second antibody is a monoclonal antibody that comprises a VL and VH, wherein said VL comprises LCDR1 (SEQ ID NO: 1), LCDR2 (SEQ ID NO: 2); LCDR3 (SEQ ID NO: 3), and the VH comprises HCDR1 (SEQ ID NO: 4), HCDR2 (SEQ ID NO: 5); HCDR3 (SEQ ID NO: 6).
Claim 14 in one embodiment does not require both the VL and VH region, respectively SEQ ID NO: 7 and SEQ ID NO: 8.
Claim 15 in one embodiment does not require both the LC and HC, respectively SEQ ID NO: 9 and SEQ ID NO: 10.
	The specification at page 3 lines 10-27 disclose that the term:

subclass (e.g., IgG1, IgG2, IgG3, and IgG4) of antibodies.
Therefore, the claims are drawn to a large genus of antibodies with differing structure.
The specification does not disclose complete structure, partial structure, physical or chemical properties of a representative number of members of the genus of antibodies that bind Dps of C. jejuni and/or C. coli and can be used to detect bacteria of the genus Campylobacter.

The only antibody described in the specification that specifically binds Dps of C. jejuni or C. coli is monoclonal antibody CL30Camp which comprises the LC and HC SEQ ID NO: 9 and 10, respectively. The CL30Camp antibody comprise the variable region of the light chain SEQ ID NO: 7 and the variable region of the heavy chain SEQ ID NO: 8. The CLC30Camp antibody comprises CDR1-3 in the light chain 9SEQ ID NO: 1-3 and CDR1-3 in the light chain SEQ ID NO: 4-6.

It is unpredictable without further testing or screening which members of the genus of antibodies will bind specifically to Dps.
For instance, traditional polyclonal antibody preparation generated by the immunization of rabbits, contain barely 0.5-5% of antibodies that will recognize the target and further affinity purification is needed to select the target specific antibodies. See p. 32 column 1 of Ferrara et al. mAbs, 7:1, 32-41, 2015. Edwards disclose that not all the antibodies had functional binding activity as evidenced by 40% (500) of over 1000 antibodies inhibiting the binding of the B lymphocyte stimulator to its receptor on B cell lines. See abstract.
Thus, the genus of antibodies that can be generated to an antigen is large and highly diverse.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Further, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115. 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The specification does not disclose a representative number of the genus of antibodies that specifically binds Dps of C. jejuni and/or C. coli. Description of the CL30Camp monoclonal antibody with its light chain, heavy chain and CDR sequences is insufficient to describe the genus of antibodies that that specifically binds Dps of C. jejuni and/or C. coli.
Describing the antibody by its function alone (e.g. binding specifically to Dps of C. jejuni and/or C. coli and for detecting a bacteria of the genus Campylobacter) typically will not suffice to sufficiently describe the antibody. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."
When an antibody is claimed, 35 U. S.C. section 112 (a) requires adequate written description of the antibody itself. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) at 872 F. 3d at 1378-79. 
Applicants as of the time of effective filing were not in possession of the full genus of antibodies that specifically binds Dps of Campylobacter coli and/or Campylobacter jejuni and that can be used to detect bacteria of the genus Campylobacter in an isolated sample.



Status of the Claims
Claims 4-9 and 14-15 are rejected. Claims 16-19 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.